This bill was filed to have a recovery upon a bond said to be lost, in which Edwin Hickman, in his life time, covenanted to convey six hundred acres of land to the complainant. One of the administrators pleaded the 9th section of the Acts of 1715, in bar of a recovery, so did the heirs. The other administrator, Thomas Hickman did not rely upon any statute.
The pleas were allowed, the counsel for the complain- • ant declining' to argue them.
It appears in evidence that Smith had Jong delayed to bring this suit upon an understanding between him and Thomas Hickman, that the title to the land would be made by one Polke; and at the time the suit was commenced, Hickman, as administrator had assets sufficient in his hands to satisfy the present demand.
(l) The counsel for the defendant have yielded the point that when administrators at law aver in their pleadings, the court will proceed against each according to their several defences. No reason for a departure from this rule in equity is preceived; therefore, it is be*79lieved, that as to Thomas Hickman, the complainant can have a decree, for the value of the land, at the time the conveyance ought to have been made, with interest thereon up to this time, making an aggregate sum of two hundred and ninety-three dollars and fifty-two cents. In ascertaining the sum to be decreed, the court have adopted as a rule what seems by the proof to have been the medial value of lands in the neighborhood where the land lay which was covenanted to .be conveyed.
WHITESIDE & COOKE, for the complainant.
TRIMBLE, for the defendants.
The bill, as to the other defendants, must be dismissed.